Citation Nr: 1726877	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  07-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1967 to November 1971 and December 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in in Cleveland, Ohio.  Jurisdiction has been transferred to the RO in Houston, Texas.

This case was previously before the Board in April 2012 and most recently in January 2017 where it was remanded for additional evidentiary development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The most probative evidence of record shows that the Veteran's sinus disorder, to include allergic rhinitis, was not manifested during or as a result of active service.

2. The most probative evidence of record shows that the Veteran's low back disability was not manifested during or as a result of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sinus disorder, to include allergic rhinitis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in July 2005 and August 2005.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records, Social Security Administration records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

Pursuant to the Board's April 2012 and January 2017 remand directives to obtain outstanding medical records and provide new VA examinations, the Board finds that the RO substantially complied and no further action in this regard is warranted. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran was afforded a VA examination in October 2005, January 2006, October 2014 and an addendum provided in March 2017 for his claimed disabilities.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Service Connection 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Sinus Disorder 

The Veteran seeks service connection for his sinus disorder, to include allergic rhinitis, which he contends began while he was on active duty or are otherwise etiologically linked to his time in service.  

The Veteran's service treatment records show he was seen in January 1971 for an allergic reaction to a small insect bite.  There was no wheezing, headache, or vomiting and no evidence of residual disability.  Records show he was seen in October 1984 for complaints of "sinus, cold chills" for a runny nose and a cough that lasted two days.  No additional treatment for a sinus disorder including allergic rhinitis was shown in service.  

An October 5, 1971 separation examination report shows that the Veteran was qualified for separation with "normal" findings for nose, mouth, throat and sinuses with no notations of symptoms related to his sinus or allergic rhinitis or reports made thereof.

Likewise, a July 16, 1987 separation examination report shows he was qualified for retirement with "normal" findings for nose, mouth, throat and sinuses with no notations of symptoms related to his sinus or allergic rhinitis.  

Post-service medical treatment records also fail to show an active diagnosis of a sinus disorder until July 2005, approximately, 18 years after separation, where he was assessed with "sinusitis" and placed on trial medication for sinusitis. See Kerrville VAMC records.  The Veteran filed his claim for service connection for a sinus condition in June 2005.    

But, it was not until October 2005 that he was diagnosed with allergic rhinitis.  At an October 2005 VA examination, the Veteran reported he had "year-round" problems with "allergies in the sense that he has hay fever symptoms with nasal congestion, runny nose, watery eyes, and sneezing ever since the early 1980s". But that he was treated in the military with antihistamines which helped.  On physical examination, his throat was negative with no obstruction detected in the nose.  The diagnostic assessment was allergic rhinitis.  The examiner commented that the Veteran was "morbidly obese" with a current weight of 380 pounds and a maximum weight in the past year of 400 pounds. See Frank Tejeda Outpatient Clinic records.  

In October 2014, the Veteran presented for a VA examination where a diagnosis of allergic rhinitis and deviated nasal septum was rendered, but the examiner could not make a determination as to etiology of the condition as the service treatment records were incomplete. See Sinusitis, Rhinitis and Other Conditions Disability Benefits Questionnaire (DBQ).

In March 2017, in compliance with the Board's 2017 remand instructions, an addendum opinion was provided by a VA staff physician based on a review of the available records without an in-person examination as the existing medical evidence was sufficient information on which to render the opinion requested.  After thoroughly reviewing the claims file, the VA physician opined that it was less likely that the sinus condition was incurred in or etiologically related to service.  In the rationale, the examiner pointed to the time gap between discharge from active duty in 1987 to any evidence of date when the diagnosis of current claimed condition ("allergic rhinitis" and "deviated nasal septum") was established.  Acknowledging the Veteran's contention that his symptoms began in 1971, the examiner ultimately concluded that it was less likely that the current condition began while in service.  See March 2017 Medical Opinion DBQ.

Initially, there is sufficient evidence of current disabilities and in-service injury, event or illness.  Accordingly, the determinative issue is the etiological connection between service and the current disability.

The Board has considered the Veteran's assertions that his sinus disorder, to include allergic rhinitis, had onset in service.  In particular, he states his "sinus problems started in Korea 1971" and that he takes sinus medications daily. See Correspondence received May 2006.  Although the Veteran is competent to report symptoms of sinus problems, which are within the realm of his personal experience, he has not shown that he is qualified through education, training, or experience to offer a medical opinion with respect to the onset or etiology of complex medical conditions such as his current sinus disorder. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Consequently, the Veteran's lay assertions of nexus opinion cannot constitute evidence upon which to grant a claim for service connection in this case.  Furthermore, contemporaneous medical records establish that the relevant systems were normal at separation.  As such, there is insufficient evidence suggesting a link of the current sinus condition to service.

In that regard, the Board finds persuasive the March 2017 addendum opinion, pertaining to a nexus, as the most probative medical evidence of record.  The VA examiner provided a thorough rationale supported by his medical expertise and consideration of relevant medical records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The opinion supports a finding that the Veteran's current condition of allergic rhinitis is not related to service.  The Board further observes that the VA examiner's opinion stands uncontradicted by any other evidence of record and is probative in determining whether the Veteran has substantiated his claim of service connection.

In the absence of any persuasive evidence that the Veteran's current sinus condition, to include allergic rhinitis, is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable. See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102.    

Accordingly, entitlement to service connection for sinus condition to include allergic rhinitis is denied.

Low Back Disorder

The Veteran seeks service connection for his low back condition which he contends began while he was on active duty or is otherwise etiologically linked to his time in service.  

Review of the Veteran's service treatment records show he was seen in July 1969 for complaints of a "knot on low back" where a hot shower was recommended as treatment.  Records show he was seen in December 1978 for complaints of pain in the right low back into the groin.  On physical examination, he was positive for right testicle tenderness and diagnosed with a genital condition.  There was no evidence of a diagnosis for a back condition noted by the examiner and no additional treatment for low back was shown in service.  

An October 5, 1971 separation examination report shows that the Veteran was deemed qualified for separation with his spine, other musculoskeletal, upper and lower extremities, all found "normal" on clinical evaluation.  There were also no notations of symptoms related to his low back condition or reports made by the Veteran.  

Likewise, in a July 16, 1987 separation examination report, the Veteran was qualified for retirement with "normal" findings for spine or other musculoskeletal, upper and lower extremities with no notations of symptoms related to his low back condition.  Notably, the examining physician in 1987 noted that the Veteran was "overweight" and recommended "weight reduction".

Medical records after separation from service further fail to show continuous or persistent complaints of a low back condition.

During his first visit to a VA medical facility in June 2005, treatment notes show he reported having "pain due to broken bones and arthritis" with a medical notation of "morbid obesity arthritis" by the examining nurse practitioner.  At a subsequent visit that same month, he reported a history of arthritis of his knees, hands, feet, and neck but denied any other problem.  No reference or complaint was made regarding his low back. See Kerrville VAMC records.  

In January 2006, the Veteran presented for a VA orthopedic evaluation.  The examiner noted that service medical records were not reviewed and the medical history was provided by the Veteran.  During the interview, the Veteran recalled an ankle injury playing softball in service in the early 1980's and an episode regarding his back in service approximately 1986.  Both times he was treated with "pain-killers" but denied having any duty limitations for any back condition during service.  He stated having "no problems with his back" after service until he began working for the U.S. Post Office as a mail processor which required "repetitive heavy lifting" for his job.  No treatment subsequent to service was sought for his back condition and he self-treated the problem with over-the-counter medicine.  Following a physical examination, the examiner commented that the Veteran was "morbidly obese" weighing 402 pounds. X-rays of the lumbosacral spine revealed "compression abnormality at T11-T12 with multi-level lower thoracic and lumbosacral degenerative changes, with facet arthropathy".  See Frank Tejeda VA Outpatient Clinic.

In October 2014, a diagnosis of "arthritis of the lumbar spine" and "compression fracture T11-T12 with IVDS thoracic spine" was rendered, but the examiner could not make a determination as to etiology of the claimed condition as the service treatment records pertaining to the low back were not provided.  During the clinical interview, he reported "mid-1970s" as the date of onset of symptoms and that this began at Laughlin AFB with multiple physical therapy and athletic injuries.  He reported the back condition worsened.  X-rays taken revealed "minimal to mild osteoarthritis and degenerative spondylosis". See Back Conditions DBQ.

In March 2017, an addendum opinion was provided by a VA staff physician based on a review of the available records without an in-person examination.  After thoroughly reviewing the claims file, the VA physician concluded that it was less likely that the current low back condition began while in service or was related to service.  In the rationale, the examiner explained there was a time gap between discharge from active duty and the evidence of date when the diagnosis of current claimed condition ("degenerative joint disease of the lumbosacral spine" and "arthritis of the lumbosacral spine") was established.  The examiner further stated that the Veteran's service treatment records do not show any diagnosis, treatment or complaints of a back condition, and that his spine was found normal in both 1971 and 1987 separation examinations. See March 2017 Medical Opinion DBQ.

Bearing in mind the applicable laws and regulations, and considering the pertinent evidence of record, the Board finds that service connection for a low back condition is not warranted.

In this case, it is undisputed that the Veteran has a current back disability, to include arthritis.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  Accordingly, this claim turns on whether there is a "nexus" between service and the current disability.

The Veteran states that the "knot" noted in his service treatment records of his back was "disc disease" and that "rather than going to the doctor" he took pain pills for treatment.  See Correspondence received May 2006.  But as shown above, contemporaneous medical records establish that he made no complaints related to his back at the time of separation coupled with the fact that clinical evaluation of his spine was normal does not support the Veteran's contentions.  Of note, however, is the consistency in medical records that reflect continuous notes by examiners regarding the Veteran's obesity and weight reduction recommendations from his time in service March 1984, separation in July 1987, and post-service October 2005.  

Further, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed conditions. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his back condition is related to his period of service.  Thus, his assertions in this regard have no probative value.  

Rather, the Board finds persuasive the March 2017 VA addendum medical opinion as the most probative medical evidence of record.  The VA examiner provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's back condition to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current back condition.  The Board further observes that the VA examiner's opinion stands uncontradicted by any other evidence of record and is probative in determining whether the Veteran has substantiated his claim of service connection.

The Board has also considered the theories of entitlement to service connection for chronic diseases on a presumptive basis, to include continuity of symptomatology.  Though arthritis may be considered a chronic disease for VA purposes, there is no evidence of record that shows the Veteran's "arthritis of the lumbar spine" was diagnosed within a year of his discharge from service in 1987 or that symptoms of the disease manifested to a compensable degree within a year of the Veteran's discharge from service as required. See 38 C.F.R. § 3.307(3).  Crucially, treatment records show that the Veteran was not diagnosed with arthritis of the lumbar spine until 2006, approximately 19 years after separation.  

The Board further finds no credible evidence of continuity of symptomatology in the years after service.  Previously, when seeking medical treatment, the Veteran denied any symptoms of back problems subsequent to service until he began employment with the U.S. Post Office which required "repetitive heavy lifting".  But after submitting a claim for service connection in 2005, he now associates his back problems to service.  The Board observes that the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that he is not credible with respect to symptoms related to his low back condition. See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, service connection for a low back condition on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for back condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, entitlement to service connection for a back condition is denied.


ORDER

Entitlement to service connection for a sinus disorder, to include allergic rhinitis, is denied.

Entitlement to service connection for a low back condition is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


